Citation Nr: 0121736	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service-connection for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1959 to May 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim of 
service-connection residuals of a right knee injury was 
denied.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the October 1996, March 1997 and July 2000 
rating decisions, in the February 2001 and the June 2001 
supplemental statements of the case (SSOC) as well as a May 
2001 RO letter.  

2.  The RO has requested all evidenced referenced by the 
veteran.  

3.  The VA examined the veteran in August 1962.  He failed to 
report for scheduled VA examinations in September 1996, 
November 1996 and February 1998.  

4.  Service medical records do not show that the veteran 
suffered a right knee injury.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001).

2.  A right knee injury was not incurred in or aggravated by 
the veteran's active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001).  The October 1996, 
March 1997 and July 2000 rating decisions as well as the 
February 2001 and the June 2001 supplemental statements of 
the case (SSOC) and the May 2001 RO letter informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decisions, SSOCs and 
May 2001 RO letter informed the veteran of the information 
and evidence needed to substantiate the claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  In January 1997 the veteran 
requested that the RO obtain his medical records from 1961 to 
the present.  In April 1996 and later in an undated VA Form 
10-7131 the RO requested the veteran's inpatient and 
outpatient treatment records from 1961 to the present from 
the VAMC in St. Albans, New York.  The earliest VAMC records 
received by the RO were dated February 1996.  The VA has 
requested all evidence referenced by the veteran.  

The VA examined the veteran in August 1962.  He failed to 
report for scheduled VA examinations in September 1996, 
November 1996 and February 1998.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2000).  

The veteran did not serve on active duty during a period of 
war and had been in no battles or campaigns.  Therefore, the 
Board concludes that the veteran was not in combat and is not 
entitlement to application of 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2001).  

Service medical records do not show that the veteran 
complained of or was seen for any symptoms related to his 
right knee.  The VA examined the veteran in August 1962.  He 
did not complain of any right knee problems and there were no 
right knee findings in the examination report.  

VA outpatient treatment records, dated October 1997 to March 
2001, show that the veteran was seen for internal derangement 
of the right knee, chronic knee pain, degenerative joint 
disease, osteoarthritis of the right knee, torn medial 
meniscus and chrondomalacia patella.  The September 1997 MRI 
revealed tears of menisci-medial and lateral of the right 
knee, a popliteal cyst and effusion.  The August 2000 MRI 
revealed posterior medial meniscal tear with a small joint 
effusion and mild chondromalacia of the patellofemoral joint.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for residuals of a 
right knee injury is not warranted.  Service medical records 
do not show that a right knee injury was incurred in service 
and residuals of a right knee injury was not diagnosed during 
or within one year after termination of active duty service.  
The veteran's service ended in May 1961 and the earliest 
diagnosis of any type of right knee disability was 1997, 
which was over thirty-five years after his termination of 
active duty service.  Therefore, it is found that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a right knee injury 
on a direct basis or presumptively under the provisions of 38 
C.F.R. §§ 3.307, 3.309 (2000).  

In reaching this determination the Board recognizes that the 
issue is being disposed of in a manner that differs from that 
used by the RO.  The Board denied the veteran's claim on the 
merits the RO denied the claim as not-well grounded.  The 
basis of both the Board's decision and the RO's decision was 
that there was no right knee injury in service.  The Board 
has therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App 384, 394 
(1993).  The Board concludes that he has not been prejudiced 
by the decision to deny his appeal on the merits.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).


ORDER

Service connection for residuals of a right knee injury is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

